          Case 1:20-cr-00062-NONE-SKO Document 79 Filed 04/19/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00062 NONE-SKO
12                                  Plaintiff,            STIPULATION TO CONTINUE STATUS
                                                          CONFERENCE AND ORDER
13                            v.
14                                                        Date: April 21, 2021
     JULIO CHAVEZ,                                        Time: 1:00 p.m.
15   DENNISE CASTRO,                                      Honorable Sheila K. Oberto
     DESTANEY WALKER, and
16   BRYAN SAHAGUN, et. al.,
17                                  Defendants.
18
            The United States of America, by and through MCGREGOR W. SCOTT, United States
19
     Attorney, and KATHLEEN A. SERVATIUS, Assistant United States Attorneys, and the defendants, by
20
     and through their respective attorneys of record, hereby stipulate to continue their status conference
21
     from April 21, 2021 until July 21, 2021 at 1:00 p.m.
22
            On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the
23
     Eastern District of California until further notice. This General Order was entered to address public
24
     health concerns related to COVID-19. Further, pursuant to General Order 611 and 620, this Court’s
25
     declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s
26
     Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
27
     judges to continue all criminal matters to a date after May 1, 2021.1
28
            1
                A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                          1
30
           Case 1:20-cr-00062-NONE-SKO Document 79 Filed 04/19/21 Page 2 of 4


 1          Although the General Orders and declaration of emergency address the district-wide health
 2 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 3 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 4 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 5 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such

 6 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 7 (9th Cir. 2000) (explaining that a judge ordering and ends-of-justice continuance must set forth explicit

 8 findings on the record “either orally or in writing”).

 9          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
10 and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial

11 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

12 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

13 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

14 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

15 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

16 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

17          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”
18 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

19 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

20 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

21 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

22 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

23 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

24 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

25 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

26 by the statutory rules.
27

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                            2
30
           Case 1:20-cr-00062-NONE-SKO Document 79 Filed 04/19/21 Page 3 of 4


 1          In light of the societal context created by the foregoing, this Court should consider the following
 2 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 3 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date

 4 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 5 pretrial continuance must be “specifically limited in time”).

 6          The parties request that time be excluded between April 21, 2021 and July 21, 2021 p.m. for the
 7 following reasons: the defendants need additional time to review the discovery, consult with their

 8 clients, and conduct further investigation. The case involves several seizures, approximately 500 pages

 9 of discovery, and discovery in the form of several gigabytes. Supplemental discovery consisting of

10 digital phone downloads was provided in the last six months. . The proposed status conference date

11 represents the earliest date that all counsel are available thereafter, taking into account counsels’

12 schedules, defense counsels’ commitments to other clients, and the need for preparation in the case and

13 further investigation. In addition, the public health concerns cited by General Order 611, 612, and 617

14 and presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in this

15 case because counsel or other relevant individuals have been encouraged to telework and minimize

16 personal contact to the greatest extent possible. It will be difficult to avoid personal contact should the

17 hearing proceed.

18          The parties further believe that time should be excluded, in that failure to grant the requested
19 case schedule would unreasonably deny the defendants continuity of counsel, and unreasonably deny

20 both the defendants and the government the reasonable time necessary for effective preparation, taking

21 into account the parties’ due diligence in prosecuting this case. 18 U.S.C. Section 3161(h)(7)(B)(iv).

22 Based on the above-stated findings, the ends of justice served by the schedule as requested outweigh the

23 interest of the public and the defendant in a trial within the original date prescribed by the Speedy Trial

24 Act. Therefore, the parties request that the Court exclude the time until the new status conference date

25 from calculations under the Speedy Trial Act.

26
            2
            The parties note that General Order 612 acknowledges that a district judge may make
27 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
28

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                          3
30
           Case 1:20-cr-00062-NONE-SKO Document 79 Filed 04/19/21 Page 4 of 4


 1    Dated: April 14, 2021                                    PHILLIP A. TALBERT
                                                               Acting United States Attorney
 2
                                                               /s/ Kathleen A. Servatius
 3                                                             KATHLEEN A. SERVATIUS
 4                                                             Assistant United States Attorney

 5

 6 Dated: April 14, 2021                                   /s/ Marc Days
                                                           Attorney for Defendant Julio Chavez
 7

 8 Dated: April 14, 2021                                   /s/ Kevin P. Rooney
                                                           Attorney for Defendant Dennise Castro
 9

10 Dated: April 14, 2021                                   /s/ Anthony P. Capozzi
                                                           Attorney for Defendant Destaney Walker
11

12 Dated: April 14, 2021                                   /s/ Monica Bermudez
                                                           Attorney for Defendant Bryan Sahagun
13

14
                                                       ORDER
15
            IT IS HEREBY ORDERED that the status conference in this case, except as to defendant
16
     CHAVEZ, be continued from April 21, 2021, until July 21, 2021 at 1:00 p.m.
17
            IT IS FURTHER ORDERED THAT the ends of justice served by the schedule set forth herein as
18
     requested outweigh the interest of the public and the defendants in a trial within the original date
19
     prescribed by the Speedy Trial Act for the reasons stated in the parties’ stipulation. For the purpose of
20
     computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must
21
     commence, the time period of April 21, 2021, until July 21, 2021, inclusive, is deemed excludable
22
     pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court
23
     at the parties’ request on the basis of the Court’s finding that the ends of justice served by taking such
24
     action outweigh the best interest of the public and the defendant in a speedy trial.
25
     IT IS SO ORDERED.
26
27 Dated:      April 16, 2021                                        /s/   Sheila K. Oberto            .
                                                        UNITED STATES MAGISTRATE JUDGE
28

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                           4
30
